Citation Nr: 0501753	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an effective date earlier than December 17, 
2002, for a 100 percent rating for a chronic brain syndrome 
associated with skull injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's recognized active military service extended 
from November 1941 to April 1942 and from November 1945 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In its January 2005 written presentation to this Board, the 
representative asserted that there was clear and unmistakable 
error (CUE) in a previous rating decision.  That issue has 
not been developed for consideration by the Board.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 2002).  Consequently, the Board cannot address 
the CUE issue at this time.  It is referred to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  A September 1995 rating decision continued a 10 percent 
evaluation for chronic brain syndrome associated with skull 
injury and the veteran did not make a timely appeal.  
Following that final decision, the next communication that 
could be considered a claim was received on December 17, 
2002.  

3.  There is no competent evidence of increased disability, 
due to the service-connected chronic brain syndrome 
associated with skull injury, in the year prior to December 
17, 2002.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than December 17, 
2002, for the grant of a 100 percent evaluation for a chronic 
brain syndrome associated with skull injury is not warranted. 
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of February 2003 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case with the VCAA notice being sent in 
early February 2003 and the rating decision being issued in 
late March 2003.  Moreover, the file reflects a continuous 
flow of information to the veteran.  The rating decisions, 
statement of the case, and VCAA letter, notified the veteran 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records, as well as VA medical records, are in the 
claims folder.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Factual Background  A July 1949 rating decision granted 
service connection for loss of bone substance, right temporal 
region, less than one square inch.  A January 1965 rating 
decision granted service connection for chronic brain 
syndrome associated with skull injury, mentally competent, 
secondary to gunshot wound.  Manifestations noted in the 
rating decision included recurrent headache, dizziness, 
fleeting loss of consciousness, and lability of mood.  The 
disability was rated at 10 percent.  That evaluation remained 
in effect for many years.  In October 1986, the Board 
confirmed that a higher rating was not warranted.  In 
September 1995, a rating decision continued the 10 percent 
evaluation.  The veteran did not make a timely appeal.  

On December 17, 2002, the RO received the veteran's claim for 
a higher evaluation.  It was accompanied by medical evidence 
pertaining to various disabilities.  The evidence pertaining 
to organic brain syndrome is as follows:  

R. T. R., M.D., reported examining the veteran in March 2001, 
on account of weakness and dizziness.  The diagnoses were 
organic brain syndrome, right temple; non-insulin dependent 
diabetes mellitus; and hypertensive vascular disease.  There 
was no comment as to the extent of the disability.  

In a medical certificate dated in May 2002, Dr. R. T. R. 
wrote that the veteran was hospitalized that month.  
Diagnoses were hypertensive vascular disease, angina 
pectoris, vertigo secondary to cerebral insufficiency, and 
senile cataracts, O.U.  

In a medical certificate dated in December 2002, a medical 
corps officer, J. M. V., reported outpatient treatment of the 
veteran in October 2002, for organic brain syndrome secondary 
to head trauma, and mood disorder due to general medical 
condition.  

Following receipt of the veteran's claim, in December 2002, 
he was examined in February 2003 by VA.  He complained of 
being very dizzy and weak.  He was accompanied by a niece who 
reported that he did not even recognize his own sons and 
daughters; he had a very poor memory; he did not really talk; 
and had to have a nurse care for him at home.  The examiner 
reported that there was gross impairment of thought 
processes.  He had a limited attention span.  Concentration 
was impaired.  Communication skills were limited to no verbal 
cues.  There was paucity of thought content.  He was oriented 
only to person.  Responses were abbreviated most of the time, 
and illogical.  There was poor impulse control.  Hypersomnia 
was reported.  He was considered mentally incompetent.  The 
diagnosis was chronic organic brain syndrome.  The Global 
Assessment of Functioning (GAF) was 30-inability to function 
in almost all areas.  

Based on the veteran's claim and the VA examination of 
February 2003, the RO issued a rating decision, in March 
2003, which granted a 100 percent rating for chronic brain 
syndrome associated with skull injury secondary to gunshot 
wound, effective December 17, 2002.  

The report of a May 2004 VA mental examination shows that the 
veteran asserted he was still competent.  The examiner found 
the veteran's attention span was adequate.  He was capable of 
feeding and caring for himself.  He was oriented to person 
place and time.  Short-term memory was poor, with long-term 
memory intact.  No speech pathology was noted.  His mood was 
euthymic and his affect was flat.  He had good impulse 
control.  He reported alternating bouts of insomnia and 
hypersomnia.  He was consider to be mentally competent.  The 
diagnosis was organic brain syndrome.  The GAF was 70-
generally doing well, has good interpersonal relationships.  

A private psychiatric report is dated in September 2004.  It 
shows that the veteran's records were reviewed.  The veteran 
was examined.  He was dressed appropriately but had poor 
hygiene.  He was oriented to person and partially oriented to 
time and place.  Long-term memory was poor.  He could not 
remember his birthday, social security number or names of his 
children.  Short-term memory was also not too good.  Insight 
was fair.  Judgment was poor.  The diagnoses were ischemic 
vascular dementia and generalized arteriosclerotic post head 
trauma.  The GAF was 30.  

Analysis  The effective date of an award of increased 
compensation shall be the earliest date at which it is 
ascertainable that an increase in disability has occurred, if 
the claim for an increased rating is received within one year 
from such date; otherwise the effective date is the date of 
receipt of the claim. 38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); see also VAOPGCPREC 12-
98.  Thus, if the increase occurred more than one year prior 
to the date the application is received, the effective date 
must be no earlier than the date of receipt of the 
application.  

With this in mind, the Board has reviewed all communications 
in the claims file as to two points.  First, to determine if 
there is anything which may be interpreted as an application 
or claim, formal and informal, for increased benefits.  
Second to determine the earliest dates as of which, within 
the year prior to the claim, an increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2) (2004).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

In this case, the Board's search of the record for some 
communication which could be considered an earlier claim was 
fruitless.  The veteran's statement, date stamped received on 
December 17, 2002, is the earliest communication of record 
which could be considered a current claim.  

Further, there is no competent evidence of increased 
disability in the year prior to December 17, 2002.  R. T. R., 
M.D., reported examining the veteran in March 2001, which was 
more than a year before the claim was received, so any 
increases noted at the time would not support an earlier 
effective date.  

Dr. R. T. R.'s report of May 2002 noted various disabilities 
not at issue, the only relevant finding was vertigo or 
dizziness, but dizziness was noted when service connection 
was established in 1965.  The continued presence of this 
symptom does not provide evidence of increased disability.  

Similarly, in December 2002, a medical corps officer reported 
that outpatient treatment of the veteran, in October 2002, 
disclosed a mood disorder.  Lability of mood was noted in the 
1965 rating decision and the continuation of that symptom 
does not mean that there has been an increase in disability.  

In conclusion, the Board's review of the record does not 
disclose any competent evidence which would support an 
earlier effective date for the veteran's 100 percent rating 
for his service-connected chronic brain syndrome associated 
with skull injury.  Therefore, the claim must be denied.  




ORDER

An effective date earlier than December 17, 2002, for a 100 
percent rating for a chronic brain syndrome associated with 
skull injury is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


